DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,089,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	Regarding claim 1, the prior art does not teach or fairly suggest “…a phased metalens configured to adjust a focus of an image detected by an imaging substrate of an image sensor, the phased metalens configured to adjust the focus of the image by adapting a focus characteristic of the image sensor to compensate for warpage of the imaging substrate…” and used in combination with all of the other limitations of claim 1.

6. 	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7.	Regarding claim 14, the prior art does not teach or fairly suggest “…a phased metalens positioned between the objective lens and the image sensor, 10and configured to adjust a focus of the image detected by the imaging substrate by adapting a focus characteristic of the image sensor to compensate for warpage of the imaging substrate…” and used in combination with all of the other limitations of claim 14.

8. 	Claims 15-20 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.
9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Terasawa et al. (US-PGPUB 2021/0080819) discloses before defect inspection of the multilayer reflection film and protection film, a warpage or deflection of the substrate was measured as a flatness by function for adjusting focus of an optical system for detection of the coordinate reference mark.
 	Lu et al. (US-PGPUB 2020/0001787) discloses when the camera is disposed at the vehicle, the bend-countering element counters the temperature-induced bending of the circuit board (which may occur due to different CTEs between the imager and the circuit board) to maintain focus of the lens assembly at the imager (so that images imaged by the lens are focused at the image plane of the imager throughout a range of temperatures to which the camera is exposed). The bend-countering element is selected to correct for or counter temperature-induced bending of the circuit board when the camera is exposed to high temperatures and/or low temperatures.

Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/16/2022